Citation Nr: 1829168	
Decision Date: 05/24/18    Archive Date: 06/12/18

DOCKET NO.  10-19 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating greater than 10 percent for sinusitis.

2.  Entitlement to a rating greater than 30 percent for migraine headaches.	

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).

4.  Entitlement to service connection for lupus.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran service in active duty in the United States Army from June 1999 to June 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 and June 2013 rating decisions of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of TDIU was raised during a May 2013 VA examination, but has not been adjudicated by the AOJ.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, the Board finds that the Veteran has reasonably raised a claim of entitlement to service connection for TDIU.

The Board notes that the Veteran filed a notice of disagreement in June 2013 for her PTSD rating in which she requested a 50 percent rating.  In a July 2016 rating decision, the Veteran's PTSD was rated as 70 percent disability from January 3, 2012, the date of the initial claim.  Thus, while there was no Statement of the Case on this issue, the Board finds that the Veteran's disagreement with her initial disability rating has been satisfied.

The issue of entitlement a rating greater than 10 percent for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's migraine headaches have manifested with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

2.  The Veteran's service connected disabilities have rendered her unemployable.

3.  The Veteran's lupus is etiologically related to her active duty service. 


CONCLUSIONS OF LAW

1.  Over the entirety of the appeal period, the criteria for a disability rating of 50 percent for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2017).

2.  The criteria for a TDIU have been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2017).

3.  The criteria for service connection for lupus are met.  38 U.S.C. § 1101, 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Nofity and Assist

Since the Board is granting the Veteran's appeals there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.



Increased Ratings

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4 (2017). When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is considered when assigning disability ratings. 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). A review of the recorded history of a disability is necessary in order to make an accurate rating. 38 C.F.R. §§ 4.2 , 4.41 (2017). The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue. Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Migraine Rating Criteria

The RO has evaluated the Veteran's headaches as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for migraines.  Under Diagnostic Code 8100, a rating of 30 percent is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating, the maximum scheduler rating available, is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical Dictionary, 31st Edition (2007), p. 1554, "prostration" is defined as "extreme exhaustion or powerlessness."  A similar definition is found in Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), p. 999, "prostration" is defined as "complete mental or physical exhaustion or collapse."  The rating criteria also do not define "severe economic inadaptability"; however, nothing in DC 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.
Merits

The Veteran contends that her symptoms entitle her to a higher rating for her migraine headaches.  Upon review of the evidence, the Board agrees with the Veteran and finds that she is entitled to a 50 percent rating for her migraine headaches, the highest schedular rating available for migraines headaches.

The Veteran was provided with a VA examination in October 2006, February 2010, and June 2016.  The October 2006 VA examiner found that the Veteran's headaches occurred several times a month and lasted a one to two hours which requires her to rest in a dark room and required her to call in sick four to five times in the past six months.  The February 2010 examiner found that the Veteran headaches lasted from 30 minutes to 24 hours and they occurred three to four times a month and this has caused her to miss work and an inability to perform activities of daily living.  The June 2016 examiner similarly described the Veteran's headaches occurred every couple of days which last from one to two days which requires her to lie down.  Considering the totality of this evidence, The Board finds that the frequency and duration of the Veteran's headaches have caused economic inadaptability.  And thus warrant a 50 percent rating, the highest rating available under the Diagnostic Code.

- Total Disability Rating Due to Individual Unemployability (TDIU) -

TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the scheduler rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2017).

Merits

Here, the Veteran is service-connected for the following: posttraumatic stress disorder with generally anxiety disorder and depress (rated as 70 percent disabling from January 3, 2012) , Migraine Headaches (rated at 50 percent from August 28, 2006), retropatellar pain syndrome of the left knee (rated as 10 percent disabling from August 28, 2006), retropatellar pain syndrome of the right knee (rated as 10 percent disabling from August 28, 2006), and sinusitis (rated as 10 percent disability from January 29, 2007) and allergic rhinitis (rated as noncompensable); these ratings result in a 90 percent combined evaluation, with at least one disability rated at 40 percent or more, which does render her eligible for a TDIU under the scheduler percentage requirements contemplated by VA regulation from January 3, 2012. See 38 C.F.R. § 4.16 (a) (2017). 

The only remaining issue is whether the Veteran was able to secure or follow a substantially gainful occupation as a result of service connected disability.  On this issue the Board finds that the June 2016 VA examination wherein the VA examiner noted that the Veteran has intense or prolonged psychological distress at exposure to internal or external cures that symbolize or resemble an aspect of the traumatic event she experienced in service.  The examiner also noted that the Veteran symptoms include chronic sleep impairment and mild memory loss such as forgetting names, direction or recent events.  In a separate examination, the Veteran headaches were noted to have caused difficulty concentrating with the need to lay down when headaches occurred which was every couple of days.  In an October 2016 VA examination for the Veteran's knees, it was reported that the Veteran's knee pain occurs with prolonged walking.  She also reports a locking sensation on her knees and notes intermittent episodes of tingling sensation and numbness on her knee joints.  In a June 2016 VA examination it was reported that the Veteran educational history includes a bachelor degree as of 2016 with an occupational history of a phlebotomist up until 2011 which also was the longest occupation stint with a total of three year.  It was also reported in this examination that the Veteran had a history of involuntary dismissal stating she has issues with authority a symptom that the examiner attributed to her PTSD.  The totality of the evidence indicates that the Veteran's service connected disabilities have rendered her unemployable as her PTSD as detailed inhibits her ability to take direction from authority, her migraine headaches cause the need for prolonged period of prostration for recuperation and her knees cause pain on prolonged use.  This coupled with the Veteran limited work history the longest of which was a phlebotomist wherein she was terminated further underscores the extent of the impact of the Veteran's service connected disabilities on her employability.  Thus, the Board finds that the Veteran's acquired psychiatric disability coupled with her migraine and bilateral knee disabilities have caused her unemployability.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Merits

The Veteran has been diagnosed with systemic lupus erythematosus in a June 2010 private treatment note.  The private examiner who treated the Veteran reviewed her service treatment records and concluded that the Veteran's complaints of joint pain in service and photosensitivity are very likely consistent where her current diagnosis.  The Board finds that the Veteran's treating rheumatologist is in a unique position to provide an opinion on the nature and etiology of the Veteran's lupus and that the opinion provided is highly probative given the fact that she also reviewed the Veteran's service treatment records.  The Board upon review of this evidence finds that service connection for lupus is warranted.


ORDER

Entitlement to a 50 percent disability rating for migraine headaches is granted. 

Entitlement to a TDIU is granted, subject to the regulations applicable to the payment of monetary benefits.

Entitlement to service connection for lupus is granted.






REMAND

Regarding the Veteran's claims for a rating in excess of 10 percent for sinusitis, the Board finds that further evidentiary development is required before adjudication can proceed as the VA examination conducted in June 2016 is, in part, inadequate.   

VA Examination

The Veteran's most recent June 2016 VA examination for sinusitis contains contradictory statement from the VA examiner.  The Veteran both states that the Veteran currently has not finding, signs or symptoms attributable to chronic sinusitis and then contradictory notes that the Veteran has non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (Most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

Regardless of the Veteran's response, VA treatment records should be collected from Atlanta VA Health Care System in Decatur Georgia and all associated outpatient center and clinics.  In particular, the AOJ should retrieve VA treatment records from January 2016 to present should be collected.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159.

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The examiner should determine the current the nature and severity of the Veteran's service connected sinusitis.

Any opinion should be accompanied by a supporting rationale.

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.   







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


